DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-32 have been reviewed and are under consideration by this office action.
Notice to Applicant
The following is a Non-Final Office action. In response to Examiner’s Final Rejection of 01/13/2022, Applicant, on 07/12/2022, amended claims. Claims 1-32 are pending in this application and have been rejected below. 
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
	
Response to Amendment
Applicant’s amendments are received and acknowledged. The amended claims facilitate the need for a new 112(a) Rejections regarding new matter.

Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive. 
The Applicant contends that the claims provide an improvement to the technology or computer-related technology similar to Enfish, LLC v. Microsoft… and BASCOM Global Internet v. AT&T Mobility… The Applicant further contends the claims present an improvement that provides a faculty database structure from which data is configured and compiled from multiple disparate data sources.
The Examiner respectfully disagrees. The multiple disparate databases and database structure are additional elements and rejected as “apply it” on a general purpose computer in Steps 2A, Prong Two and Steps 2B (MPEP 2106.05(f)). Configuring and compiling data under the broadest reasonable interpretation is a concept capable of being performed in the human mind (i.e. pen and paper) and further is an example of Certain methods of organizing human activity as the claims relate to the evaluation of personnel. The full analysis can be seen below in the updated 101 Rejection.
The Applicant further contends that at Step 2B the amended claims recite significantly more than the judicial exception and…

    PNG
    media_image1.png
    110
    512
    media_image1.png
    Greyscale

The Examiner respectfully disagrees. The computer system and database structures amount to “apply it” on a general purpose computer and as such do not integrate the judicial exceptions in to a practical application. Each additional element is identified and the corresponding analysis provided with regards to how the individual elements are considered with each elements amounting to “apply it” on a general purpose computer. The remainder of the limitations are identified as part of the abstract idea in Step 2A- Prong 1.
The Applicant further argues that like Bascom the present application provides a non-conventional and non-generic arrangement of additional elements.
The Examiner respectfully disagrees. The present claims are not analogous to Bascom as the claims in Bascom are directed to generating network access requests, remote ISP servers  associating  network accounts, filtering schemes, and filtering elements, while the present application is directed to receiving faculty profiles, compiling and storing data, determining scores, and providing the scores. The Examiner further notes the state of the art at the time of Bascom has greatly evolved since the patent was granted in 1999.
The 101 Rejections are updated and maintained below.
Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive and/or moot in view of the updated 103 Rejection. 
The Applicant contends that the cited references do not teach the claims as amended including: 

    PNG
    media_image2.png
    85
    524
    media_image2.png
    Greyscale

The Examiner finds the argument moot in view of the new line of rejections. Wartel and Scarpelli do teach each of the modules as seen below in the 103 Rejection (pg. 18), but do not appear to further disclose  the selection of the modules. The Examiner relies on the Katz reference to teach this aspect.
The Applicant further contends that the cited references do not teach:


    PNG
    media_image3.png
    66
    597
    media_image3.png
    Greyscale

The Examiner respectfully disagrees. Wartel teaches the previous aspects of the limitations and further teaches metrics, inclusion criteria, exclusion criteria, and a database source. (See Wartel, [0111]; cited below). The Examiner further notes the inclusion of a numerator/denominator would be a rearrangement of parts as a numerical value for a metric would provide the same value as the numerical value expressed as a fraction (See MPEP 2144.04 (VI.)(c.); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
The 103 Rejections are updated and maintained below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 17 recite: “the evaluation criteria comprises one or more metrics, each metric comprising a numerator, a denominator, an inclusion criteria, an exclusion criteria and a database source,” The Specification does disclose inclusion criteria, exclusion criteria, and a database source as seen in: [0037] “Figures 36A-36N provide examples of metrics, goals, and measures used to calculated, assess, and report within and across the modules of the current invention. These metrics, goals, and measures do not represent an exhaustive list but provide examples of some of the measures that can be used. The tables 3600a-3600n provide: metric name 3602, definition 3604, data elements 3606, inclusion/exclusion criteria 3608, database source 3610, additional links 3612, data stewards 3614, data manager 3616, data validator 3618, and notes 3620” However, the Specification does not appear to support a numerator and denominator of a metric.
Claims 2-16 and 18-32 inherit the deficiencies of the parent claims and are rejected similarly.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method and system for abstract idea (i.e. faculty performance management). Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim(s) 1-16 is/are directed to a method which is a statutory category and claims 17-32 are directed to an article of manufacture which is also a statutory category.
Step 2A, Prong One – The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1 and 17 recite a series of steps for faculty performance management
… comprises a faculty profile for each faculty member that links personal data, position data, evaluation criteria and performance data together for the faculty member; 
…of a functionally specific module using the input/output interface, where the functionally specific… is selected from a group comprising a candidate…, a faculty evaluation…, a compensation… and a teaching…;
configuring and compiling… the personal data, position data and performance data for the selected functionally specific… and each selected faculty profile from the multiple… 
the personal data position data and performance data for the selected functionally specific… and each selected faculty profile in the facility…      
wherein… comprises a faculty profile for each faculty member that links personal data, position data, evaluation criteria and performance data together for the faculty member
selecting one or more of the faculty profiles; 
determining… a performance score for each selected faculty profile by comparing the performance data from the selected functionally specific… to the evaluation criteria for the performance data, wherein the performance data and the evaluation criteria are selected from a group comprising clinical, research and teaching/education, and the evaluation criteria comprises one or more metrics, each metric comprising a numerator, a denominator, an inclusion criteria, an exclusion criteria and a database source,; and
… the performance score for each selected faculty profile to the input/output interface.... As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Dependent claims 2-16 and 18-32 recite the same or similar abstract idea(s) as independent claims 1 and 17 with merely a further narrowing of the abstract idea(s) described above.
Step 2A, Prong Two – The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
Claim(s) 1 and 17 recite system of at least input/output interface, a memory, multiple disparate databases, database structure, and one or more processors, receiving by the one or more processors, a selection, (all) modules, storing by the one or more processors, database structure, and providing by the one or more processors (i.e. displaying) which fail to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (see Specification [0012, 0016]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)).
Claim(s) 7-8, 16, 23-24, and 32  further recite the additional elements of “sending… to a device,” “displaying… on a visual enabled device,” and “displaying… on one or more devices” which merely attempts to apply the abstract idea on a general purpose computer using generic computer components. (MPEP 2106.05(f)), and/or merely amounts to insignificant extra-solution activity, e.g. pre-solution access of data over a network (MPEP 2106.05(g)), and therefore fails to integrate the abstract idea into a practical application. 
Claim(s) 13 and 29 further recite the additional element of “single security model” which merely attempts to apply the abstract idea on a general purpose computer using generic computer components. (MPEP 2106.05(f)), and/or merely amounts to insignificant extra-solution activity, e.g. pre-solution access of data over a network (MPEP 2106.05(g)), and therefore fails to integrate the abstract idea into a practical application. 
Step 2B -   The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)).  input/output interface, a memory, multiple disparate databases, database structure, and one or more processors, receiving by the one or more processors, a selection, (all) modules, storing by the one or more processors, database structure, and providing by the one or more processors (i.e. displaying (Claim 1 and 17); displaying… on a visual enabled device, and displaying… on one or more devices (claims 8, 16, 24, and 32); single security model (claims 13 and 29); and sending… to a device,  (Claim 7 and 23) (MPEP 2106.05(g)) are merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to performing the abstract idea described above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-12, 14-28, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wartel (US 20150269512 A1) in view of Scarpelli et al. (US 20060173731 A1) and Katz et al. (US 20100145729 A1).
Regarding Claims 1 and 17, Wartel teaches: providing an input/output interface, a memory, and one or more processors communicably coupled to the input/output interface and the memory; providing a faculty database structure communicably coupled to the one or more processors and multiple disparate databases, (See Wartel, [0065]; Each direct participant 130, 140 or 150 may have a computer or other data communication device 132, 142 and 152 which they use to provide input to and retrieve information from the enterprise data system 100 and further see Wartel, [0067];  FIG. 4 provides an expanded depiction of the hardware and software components at the core of productivity system 112. In particular, productivity system 112 includes one or memory devices 180, which may be dedicated to the productivity system, may be shared with other portions of the enterprise data system 100, or may be dynamically assigned from time to time from a population of memory devices available for use by productivity system, such as cloud based systems. Memory devices 180 store productivity logic, such as productivity appraisal algorithms 182, reward algorithms 184, and report algorithms 186 as well as productivity data 116. Productivity system 112 also includes one or more processing devices 190 to implement the productivity logic and one or more communicating devices 192 to facilitate communication data to and from the various user interfaces, such as supervisor communication device 122, tools such as production tool 144, external databases such partner database 118a and other external databases 118b as well as other databases in the enterprise data system, not shown in FIG. 4). The Examiner interprets the external databases as the multiple disparate databases.
determining by the one or more processors, a performance score for each selected faculty profile by comparing the performance data from the [selected] functionally specific module to the evaluation criteria for the performance data, (See Wartel, [0070]; At step 206, implemented as or after the manufacturing operation is performed, data representing performance against the criteria is collected and/or entered and saved over a selected period of time, such as over a pay period of the participants. At step 208, each performance measure is reduced to a single number for the selected period of time and multiplied by the weight assigned for such measure and further see Wartel, [0074]; At step 260 an algorithm is defined for converting the productivity measures and weights to Productivity Score. The simplest algorithm, as described for productivity process 200, is to compute a sum of the products of each productivity measure and its respective assigned weight, but other algorithms may be chosen based on an assessment of what is fair and appropriate...).
and the evaluation criteria comprises one or more metrics, each metric comprising a numerator, a denominator, an inclusion criteria, an exclusion criteria and a database source,; and (See Wartel, [0055]; At various points in time along projects or processes, there are experts who may set standards, take measurements against standards, audit compliance with standards and/or accept or reject the work performed or output of a participant. These experts include legal, regulatory, compliance or quality departments of the enterprise employing the participant or representatives of another enterprise having an interest in the work meeting a standard or requirement such as a government agency, a customer, or an independent standard agency and further see Wartel, [0076]; For example, the bonus may be distributed prorate to all eligible employees, those employees in some top percentile, or those with productivity scores above a certain level. The calculation may be prorate, based on productivity score, as in exemplary process 200, or by some other formula. The algorithm may, provide other features, if desired, such as allow for occasional or token participation of new employees at a lower score level if they are showing a rapid rate of learning and improvement, or excluding employees who are on probation and further see Wartel, [0111]; It will be appreciated that setting of other characteristics of the performance criteria may be incorporated into the performance system, such as source of performance criteria measurement or the method of calculation of the performance criteria. Examples of sources include data already on another existing database, data entered periodically by a specific grader, or a measurement taken from a tool. Examples of method of calculation include moving averages, maximum values, and long term values taken over multiple bonus periods). The Examiner the system of Wartel provides an inclusion criteria based upon performance scores (further see Wartel, [0091, 0172]; further exemplifying)  and uses probationary status as an exclusion criteria. The Examiner further notes the inclusion of a numerator/denominator would be a rearrangement of parts as a numerical value for a metric would provide the same value as the numerical value expressed as a fraction (See MPEP 2144.04 (VI.)(c.); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have substituted the numerator and denominator of a metric with a numerical value. Since each individual element and its function are known the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the numerator and denominator for metric with a numerical value for the metric. As taught by Wartel the values and percentages allow the system to gauge an employee based on the values of the criteria (See Wartel, [0168]; When the values of each criterion are defined, the valuation of a productivity unit is formed. For example, if there is a value of 30 for all the issues determining productivity, then that amount gets to be distributed to all the workers in the same job type by percentage of accomplishment). The Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (See MPEP 2143(B)).
providing by the one or more processors, the performance score for each selected faculty profile to the input/output interface. (See Wartel, [0080]; At step 362, Productivity Scores and other useful composite data is calculated from the performance measures, which are stored at step 364. Once the data is collected and processed in steps 354-364, process 350 generates and communicates reports at step 366, sends email notices at step 368, exports useful data to other enterprise databases at step 370, and displays selected reports, such as graphical information or praise of high scoring employees, on monitors located near employees workstations, lunch rooms or other convenient locations at step 372).
While Wartel teaches the system, scoring, and comparing data, and multiple disparate databases; Wartel does not explicitly teach the faculty aspects, nor the detailed profiles. However, Wartel in view of the analogous art of Scarpelli (i.e. performance management) does teach:  wherein the faculty database structure comprises a faculty profile for each faculty member that links personal data, position data, evaluation criteria and performance data together for the faculty member from the multiple disparate databases; (See Scarpelli, [0019]; The system software 31 may be operatively connected by buss or network link to human resource information system back end vendors 34 that provide employee records and data concerning compensation and benefits. It may also be connected to internet service providers 36 for access to data sources and storage and further see Scarpelli, [0023]; With regard to FIG. 4, the My School menu 54 includes a screen or page 63 that portrays a teacher/staff list. It includes columns for name, subject(s) taught, grade, tenure status, info Edit, and view evaluations. The Edit entry is a hot button that provides a click-through to a data input page 64, an example of which is shown in FIG. 5, that includes active fields for input of the data in any of the columns of screen 63 as well as personal data for the evaluation subject and further see Scarpelli, [0025]; The presentation of criteria for judging performance and the use of multiple choice entries simplifies and standardizes the evaluation, so that all individuals undergoing evaluation for a particular job description are subject to the same criteria for assessment by the evaluator. The performance ratings should be entered in real time while the evaluator observes the teacher's performance with a class. The comments fields permit observation notes and clarifications to be entered in real time also. This data may be stored in the evaluator's computer 33 and subsequently uploaded to the database server 37 and further see Scarpelli, [Fig. 0004-0008]; the Figure shows the page linking the employee info, position data, and evaluation information as well as the page relating to the criteria).
wherein the performance data and the evaluation criteria are selected from a group comprising clinical, research and teaching/education, (See Scarpelli, [0032]; Each entry has an active Edit button that leads to screen 87 (FIG. 24) in which the user data may be input or revised or deleted. Admin menu 57 further includes an Import screen 88 (FIG. 25) that enables a user to import personnel files based on user input of name, position, certifications, and the like and further see Scarpelli, [0010]; The software application provides personalized desktop portalling for the reviewer, as well as rubrics and templates for establish evaluation criteria for various positions and job descriptions. It also provides data gathering forms in checklist format, and windows for comments. The sequence of screens can follow a branching tree format, or may be selected by the user via pull-down menus and the like and further see Scarpelli, [0024]; Aside from identifying the individual being evaluated and the subject being taught and the date and time of the observation, it presents a series of criteria for judging the teaching performance, and includes multiple choice inputs for unsatisfactory, basic, proficient, distinguished, or not applicable ratings.). The Examiner interprets the certifications as teaching/education data pertaining to the faculty.
receiving by the one or more processors, a selection of one or more of the faculty profiles using the input/output interface;  (See Scarpelli, [0023]; With regard to FIG. 4, the My School menu 54 includes a screen or page 63 that portrays a teacher/staff list. It includes columns for name, subject(s) taught, grade, tenure status, info Edit, and view evaluations. The Edit entry is a hot button that provides a click-through to a data input page 64, an example of which is shown in FIG. 5, that includes active fields for input of the data in any of the columns of screen 63 as well as personal data for the evaluation subject). The Examiner notes the provides a click through button where the user selects the profile as seen in Fig. 4 and Fig. 5 that allows the user to click a name and be taken to the profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the faulty profile aspects as taught by Scarpelli in order to create a system that allows comparison to not only an individual school but also larger groups such as districts. (See Scarpelli, [0040]; All rubrics, forms and profiles can be completely and easily personalized to reflect the unique goals of each school district, therefore enabling the system to grow and adapt to evolving standards and issues. The web-based system of the invention offers the unique and invaluable feature of allowing participating school districts to compare philosophies, rubrics, and methods of observation, as well as offering technical assistance to ensure maximum ease and convenient usability. It standardizes and streamlines the process of classroom observations so that teachers will know specifically what is expected of them and how to conform to the goals of the district. Rubrics may be readily available for teachers to review and adhere to, thus avoiding inconsistency and unawareness while offering teachers the same performance tools they are expected to offer their students).
configuring and compiling by the one or more processors, the personal data, position data and performance data for the selected functionally specific module and each selected faculty profile from the multiple disparate databases; (See Scarpelli, [0009]; the invention provides a web-based data-gathering and storage facility, which provides evaluations based on the most up-to-date personnel data, standards and criteria. The web-based system also enables a reviewer to upload evaluation data frequently, so that the computer used in the evaluation process may be freed of any data or review materials that should remain confidential).
storing by the one or more processors, the personal data position data and performance data for the selected functionally specific module and each selected faculty profile in the facility database structure  (See Scarpelli, [0009]; the invention provides a web-based data-gathering and storage facility, which provides evaluations based on the most up-to-date personnel data, standards and criteria. The web-based system also enables a reviewer to upload evaluation data frequently, so that the computer used in the evaluation process may be freed of any data or review materials that should remain confidential).    
While Wartel/Scarpelli teach the use of teaching/education data, neither appear to teach the use of clinical or research data. However, Wartel/Scarpelli in view of the analogous art of Katz (i.e. assessments and scoring) does teach performance data including clinical and research data. (See Katz, [0165]; The data collected can be concatenated from activities of different categories, thus allowing the ability to create clinical records of behaviors across different response classes. Skills and behaviors training data can be captured on activities never explicitly taught. See FIG. 32. and further see Katz, [0155]; TeachMe allows an organism to interact with it directly and indirectly, directly because an organism, e.g., a human subject can easily use it and manipulate it, and indirectly, because TeachMe also allows an observer to note a change in behavior as it occurs and this creates a clinical record and further see Katz, [0157]; The outcome measures enables professionals to view at any time the effectiveness of the treatment. The platform enables the data to be available in a timely, efficient and reliable manner. A clinical record is created and collected for each response. and further see Katz, [0114]; The training module is used to better train professionals and enable them to conduct the appropriate research in their fields). 
Wartel/Scarpelli teach a faculty evaluation module (See Wartel, [0093 and Fig. 10B]; element 580), a compensation module (Wartel, [0089, and Fig. 10A]; element 530), a teaching module (See Scarpelli, [0024, Fig. 7-9]), and a candidate module (See Scarpelli, [0031]). However, neither appear to teach selecting the functionally specific modules. Wartel/Scarpelli in view of the analogous art of Katz does teach: receiving by the one or more processors, a selection of a functionally specific module using the input/output interface, where the functionally specific module is selected from a group comprising a candidate module, a faculty evaluation module, a compensation module and a teaching module; (See Katz, [0082]; The teacher, student/patient can select the defined and established teaching or assessment modules for that day or allow a student/patient to proceed to select the sequence of their own activities from a schedule or a given set of options. The teacher, either by himself or conjunction with other trained professionals, defines criteria for completion, mastery and maintenance. The criteria are either intra session, like if a student/patient emits ten consecutive responses in a row, or inter session, like a student/patient emits ninety percent correct on the educational program 3 days in a row for 2 ten day periods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to combined the teachings of Wartel/Scarpelli including a candidate module, a faculty evaluation module, a compensation module and a teaching module with the teachings of Katz including the selection of modules in order to allow the user to be able to select the sequence of activities which provides more flexibility to the system. (See Katz, [0082]; can select the defined and established teaching or assessment modules for that day or allow a student/patient to proceed to select the sequence of their own activities from a schedule or a given set of options. The teacher, either by himself or conjunction with other trained professionals, defines criteria for completion, mastery and maintenance).
	Regarding Claims 2 and 18, Wartel/Scarpelli/Katz further teaches wherein: the faculty member comprises an existing, past or prospective faculty member; or the evaluation criteria comprises plans, key performance indicators (KPI), benchmarks, or efforts; or the performance data group comprises, administrative, compensation, grant management, or productivity results. (See Scarpelli, [0023]; With regard to FIG. 4, the My School menu 54 includes a screen or page 63 that portrays a teacher/staff list. It includes columns for name, subject(s) taught, grade, tenure status, info Edit, and view evaluations. The Edit entry is a hot button that provides a click-through to a data input page 64, an example of which is shown in FIG. 5, that includes active fields for input of the data in any of the columns of screen 63 as well as personal data for the evaluation subject and further see Scarpelli, [0024]; Aside from identifying the individual being evaluated and the subject being taught and the date and time of the observation, it presents a series of criteria for judging the teaching performance, and includes multiple choice inputs for unsatisfactory, basic, proficient, distinguished, or not applicable ratings. The form continues in FIGS. 9 and 10 (screens 69 and 70), and includes sections on Classroom Atmosphere, and an entry window for related comments; Teaching Effectiveness and related comments; Personal Qualities and related comments.). The Examiner notes that Scarpelli satisfies the “or” statement by the faculty comprising faculty members and further teaches the productivity results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the faulty profile aspects as taught by Scarpelli in order to create a system that allows comparison to not only an individual school but also larger groups such as districts. (See Scarpelli, [0040]; All rubrics, forms and profiles can be completely and easily personalized to reflect the unique goals of each school district, therefore enabling the system to grow and adapt to evolving standards and issues. The web-based system of the invention offers the unique and invaluable feature of allowing participating school districts to compare philosophies, rubrics, and methods of observation, as well as offering technical assistance to ensure maximum ease and convenient usability. It standardizes and streamlines the process of classroom observations so that teachers will know specifically what is expected of them and how to conform to the goals of the district. Rubrics may be readily available for teachers to review and adhere to, thus avoiding inconsistency and unawareness while offering teachers the same performance tools they are expected to offer their students).
	Regarding Claims 3 and 19, Wartel/Scarpelli/Katz further teaches comprising updating the faculty profile with the performance score. (See Scarpelli, [0039]; Once the evaluation is complete the software effortlessly compiles a final thorough, personalized written analysis of the observation. All records are them automatically stored and easily retrieved in a convenient database to refer to or modify later and further see Scarpelli, [0040]; Rubrics may be readily available for teachers to review and adhere to, thus avoiding inconsistency and unawareness while offering teachers the same performance tools they are expected to offer their students. Teachers will also benefit by having administrators with more time to meet their needs. Additionally, teachers will have access to their own profiles and observations online.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the faulty profile aspects as taught by Scarpelli in order to create a system that allows comparison to not only an individual school but also larger groups such as districts. (See Scarpelli, [0040]; All rubrics, forms and profiles can be completely and easily personalized to reflect the unique goals of each school district, therefore enabling the system to grow and adapt to evolving standards and issues. The web-based system of the invention offers the unique and invaluable feature of allowing participating school districts to compare philosophies, rubrics, and methods of observation, as well as offering technical assistance to ensure maximum ease and convenient usability. It standardizes and streamlines the process of classroom observations so that teachers will know specifically what is expected of them and how to conform to the goals of the district. Rubrics may be readily available for teachers to review and adhere to, thus avoiding inconsistency and unawareness while offering teachers the same performance tools they are expected to offer their students).
	Regarding Claims 4 and 20, Wartel/Scarpelli/Katz further teaches comprising comparing the performance score of one faculty member to another performance score of one or more other faculty members. (See Wartel, [0010]; a system that enables the workers to monitor their own performance relative to guidelines and tasks preset by management, said performance being compared with other workers within the organization having similar responsibilities and further see Wartel, [0070]; At step 210, the several products of measures and their weights are summed to create a single Productivity Score for each participant in the manufacturing process which are compared at 212 to appraise the relative productivity performance of these participants. The participants with the highest Productivity Score are selected to participate in a prorate share in a bonus pool at Step 214). The Examiner notes that Scarpelli is relied upon to teach the faculty aspects of the claims.
	Regarding Claims 5 and 21, Wartel/Scarpelli/Katz further teaches comprising determining a management recommendation based on the performance score: (See Wartel, [0070]; At step 210, the several products of measures and their weights are summed to create a single Productivity Score for each participant in the manufacturing process which are compared at 212 to appraise the relative productivity performance of these participants. The participants with the highest Productivity Score are selected to participate in a prorate share in a bonus pool at Step 214. At Step 216, the bonus pool is automatically distributed to the highest Productivity Score Employees and the process ends at step 218). The Examiner notes the scores of Wartel are used to determine the bonus of each employee. The system recommends the amount of a bonus based on the performance score of the employee.
	Regarding Claims 6 and 22, Wartel/Scarpelli/Katz further teaches wherein the management recommendation comprises a hiring, terminating, promoting, disciplining, coaching or retaining recommendation. (See Wartel, [0073]; At step 256, a method is determined for each selected performance measure to reduce it to number. For objective measures, this may involve direct use of the number measured. However, for subjective measures, or for measures which differ from employee to employee, a method is selected to identify a scaled number that be more easily and fairly compared with others in the bonus pool. For example, the method might be to assign a number from 1 to 10 or a percentage to the measure based on identified objective calculation or subjective consideration and further see Wartel, [0137]; If desired by the organization, the productivity systems disclosed herein allocates a reward amount to be paid for each pay period based on performance. Management decides the reward amount to be paid, and the productivity systems disclosed herein allocates the money to the workers who are performing at the highest levels. Management can exclude a bottom percentage of workers who did not do enough and do not earn a reward for that pay period. For example, management may decide to exclude the bottom 40% from the reward pool. The rewards are designed to create better performance). The Examiner notes that the performance score is used to determine the bonus structure, thus the lower score can either minimizes the bonus or exclude altogether (i.e. disciplining).
	Regarding Claims 7 and 23, Wartel/Scarpelli/Katz further teaches comprising automatically sending the management recommendation to a device of the selected faculty member. (See Wartel, [0065]; It will appreciated there may be multiple employees, teams of employees, full departments, non-employee subcontractors or other enterprises fulfilling these requirements as direct participants. Each direct participant 130, 140 or 150 may have a computer or other data communication device 132, 142 and 152 which they use to provide input to and retrieve information from the enterprise data system 100. Each direct participant 130, 140 or 150 may also have various tools 134, 144, and 154 which they use in implementing their steps in enterprise processes which may independently communicate with the enterprise data system 100 generally and the productivity system 112 specifically and further see Wartel, [0080]; At step 362, Productivity Scores and other useful composite data is calculated from the performance measures, which are stored at step 364. Once the data is collected and processed in steps 354-364, process 350 generates and communicates reports at step 366, sends email notices at step 368, exports useful data to other enterprise databases at step 370, and displays selected reports, and further see Wartel, [0095]; Next subprocess module 596 is implemented to communicate reports and notifications. In particular, subprocess module 596 includes step 598 distributing reports, step 600 transmitting notifications, step 602 displaying real time results, step 604 modifying automated processes in view of the data collected, and step 606 scheduling future actions, such as employee meetings and further see Wartel, [claim 11]; wherein employees and stakeholders in the performance of employees receive at least one of a report, notification, or display of information harvested or computed by the productivity system). The Examiner notes the system of Wartel sends notifications to employees regarding reports and bonus information. 
	Regarding Claims 8 and 24, Wartel/Scarpelli/Katz further teaches comprising displaying the management recommendation on a visual enabled device comprising at least one of a computer, a smart phone, or tablet. (See Wartel, [0065]; Each direct participant 130, 140 or 150 may have a computer or other data communication device 132, 142 and 152 which they use to provide input to and retrieve information from the enterprise data system 100).
	Regarding Claims 9 and 25, Wartel/Scarpelli/Katz further teaches comprising automatically calculating a salary incentive for the faculty member. (See Wartel, [0076]; At step 268, the algorithm for determining the distribution of the bonus pool is established, including a method for determining which employees participate in the pool and a method for calculating the amount that each participating employee collects from the bonus pool. For example, the bonus may be distributed prorate to all eligible employees, those employees in some top percentile, or those with productivity scores above a certain level. The calculation may be prorate, based on productivity score, as in exemplary process 200, or by some other formula). The Examiner notes the bonus pool of Wartel is an ongoing incentive program and uses the performance scores to calculate the distribution to each employee.
	Regarding Claims 10 and 26, Wartel/Scarpelli/Katz further teaches comprising automatically calculating a [teaching effort] for the faculty member. (See Wartel, [0080]; At step 362, Productivity Scores and other useful composite data is calculated from the performance measures, which are stored at step 364. Once the data is collected and processed in steps 354-364, process 350 generates and communicates reports at step 366, sends email notices at step 368, exports useful data to other enterprise databases at step 370, and displays selected reports and further see Wartel, [0138]; The performance tracking items will give very low marks to any worker who does not help a co-worker). The Examiner notes that Wartel teaches automatically calculating performance scores and composite data and grading based on helping others, Wartel does not explicitly recite a “teaching effort.” 
	The Examiner notes that Wartel is relied on to teach the automatically calculating performance measures. Wartel is relied upon to teach the teaching efforts. Wartel does not explicitly teach the automatic scoring, therefore the combination of Wartel/Scarpelli/Katz does teach the limitation as a whole: (See Scarpelli, [0024]; Aside from identifying the individual being evaluated and the subject being taught and the date and time of the observation, it presents a series of criteria for judging the teaching performance, and includes multiple choice inputs for unsatisfactory, basic, proficient, distinguished, or not applicable ratings. The form continues in FIGS. 9 and 10 (screens 69 and 70), and includes sections on Classroom Atmosphere, and an entry window for related comments; Teaching Effectiveness and related comments; Personal Qualities and related comments).
	Regarding Claims 11 and 27, Wartel/Scarpelli/Katz further teaches comprising automatically calculating a compensation and an associated incentive for a new faculty member. (See Wartel, [0061]; Such existing appraisal systems may be acceptable for long term management and for promotional and salary determination for professional positions in some business organizations, but they have a lesser value in affecting day to day prioritization, efficiency, quality and delivery of the issues most important to a supervisor and further see Wartel, [0075]; The calculation may be prorate, based on productivity score, as in exemplary process 200, or by some other formula. The algorithm may, provide other features, if desired, such as allow for occasional or token participation of new employees at a lower score level if they are showing a rapid rate of learning and improvement, or excluding employees who are on probation). The Examiner notes that Wartel discloses existing standard appraisal systems that determine salary for each position, Wartel further teaches calculating an incentive for new employees as well.
	Regarding Claims 12 and 28, Wartel/Scarpelli/Katz further teaches comprising associating two or more faculty profiles with a team (See Wartel, [0176]; In another preferred embodiment of the productivity systems disclosed herein, workers are paired in teams of two or three based upon skillset, personality, and other factors. The paired workers learn from each other as they work together. Rather than rewarding each worker individually, the team is rewarded based upon the performance of the team. After several pay-periods, management re-examines the team composition and may or may not opt to assign the workers to another team).
	Regarding Claims 14 and 30, Wartel/Scarpelli/Katz further teaches wherein the personal data comprises at least one unique identifier comprising a faculty name, social security number, employee ID number, or faculty title. (See Scarpelli, [0023]; With regard to FIG. 4, the My School menu 54 includes a screen or page 63 that portrays a teacher/staff list. It includes columns for name, subject(s) taught, grade, tenure status, info Edit, and view evaluations. The Edit entry is a hot button that provides a click-through to a data input page 64, an example of which is shown in FIG. 5, that includes active fields for input of the data in any of the columns of screen 63 as well as personal data for the evaluation subject).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the faulty profile aspects as taught by Scarpelli in order to create a system that allows comparison to not only an individual school but also larger groups such as districts. (See Scarpelli, [0040]; All rubrics, forms and profiles can be completely and easily personalized to reflect the unique goals of each school district, therefore enabling the system to grow and adapt to evolving standards and issues. The web-based system of the invention offers the unique and invaluable feature of allowing participating school districts to compare philosophies, rubrics, and methods of observation, as well as offering technical assistance to ensure maximum ease and convenient usability. It standardizes and streamlines the process of classroom observations so that teachers will know specifically what is expected of them and how to conform to the goals of the district. Rubrics may be readily available for teachers to review and adhere to, thus avoiding inconsistency and unawareness while offering teachers the same performance tools they are expected to offer their students).
	Regarding Claims 15 and 31, Wartel/Scarpelli/Katz further teaches wherein the faculty profile further comprises historical or legacy data for aggregate, time-point, or benchmark comparisons with the historical or legacy data of one or more faculty members. (See Wartel, [0070]; At step 206, implemented as or after the manufacturing operation is performed, data representing performance against the criteria is collected and/or entered and saved over a selected period of time, such as over a pay period of the participants. At step 208, each performance measure is reduced to a single number for the selected period of time and multiplied by the weight assigned for such measure and further see Wartel, [0074]; At step 260 an algorithm is defined for converting the productivity measures and weights to Productivity Score. The simplest algorithm, as described for productivity process 200, is to compute a sum of the products of each productivity measure and its respective assigned weight, but other algorithms may be chosen based on an assessment of what is fair and appropriate...) and further see Wartel, [0119]; Ultimately, one or more performance criteria numbers for one or more employees may be generated from comparing data harvested during the performance of the work order for comparison with the benchmarks). The Examiner notes that Wartel teaches the profile and Scarpelli is further relied on to teach the faculty profile.
	Regarding Claims 16 and 32, Wartel/Scarpelli/Katz further teaches comprising displaying at least one of a metric, a recommendation, or a faculty profile comparison in a dashboard format on one or more devices. (See Wartel, [0080]; At step 362, Productivity Scores and other useful composite data is calculated from the performance measures, which are stored at step 364. Once the data is collected and processed in steps 354-364, process 350 generates and communicates reports at step 366, sends email notices at step 368, exports useful data to other enterprise databases at step 370, and displays selected reports, such as graphical information or praise of high scoring employees, on monitors located near employees workstations and further see Wartel, [claim 11]; wherein employees and stakeholders in the performance of employees receive at least one of a report, notification, or display of information harvested or computed by the productivity system and further see Wartel, [Fig. 11-15]; visual representation of dashboard interface).
	Claim(s) 13 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wartel (US 20150269512 A1) in view of Scarpelli et al. (US 20060173731 A1), Katz et al. (US 20100145729 A1) and Cesare et al. (US 20120166781 A1).
Regarding Claims 13 and 29, While Wartel/Scarpelli/Katz teach the faculty profiles and multiple disparate databases, neither further teaches the single security model. However, Wartel/Scarpelli/Katz in view of the analogous art of Cesare (i.e. securing data) does teach this limitation: comprising protecting the faculty profiles and the multiple disparate databases using a single security model. (See Cesare, [0025-26]; In one embodiment, a mechanism for secure booting a device may be designed to ensure critical resources within the device are protected in an operating environment based on a single security architecture… . In one embodiment, a single security model associated with a secure ROM ensures that each executable code for each device is signed by a single central authority. In one embodiment, more than one executable codes may be executed during secure booting of a device. Each of the executable codes for secure booting may include common security instructions implementing a single security model to verify a separate executable code to be executed during securing booting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wartel/Scarpelli/Katz as described above to include the single security model as taught by Cesare in order to allow for a secure system that is flexible in its ability to be updated and installed. (See Cesare, [0025];  “such a mechanism may provide a flexibility to allow software running inside the device to be updated and installed under different policies and procedures according to certain configurations of a device” (See MPEP 2143G).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728. The examiner can normally be reached Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624